OPINION OF THE COURT
Per Curiam.
*154Grace E Thompson has submitted an affidavit dated June 28, 2005, wherein she tenders her resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Ms. Thompson was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 29, 1992, under the name Grace Patricia Thompson.
Ms. Thompson concedes that the Grievance Committee is currently investigating complaints of professional misconduct against her involving allegations of neglect. She acknowledges her inability to successfully defend herself against any charges of misconduct predicated upon the misconduct under investigation.
Ms. Thompson avers that she is not being subject to coercion or duress, that her resignation is freely and voluntarily tendered, and that she is fully aware of the implications of submitting a resignation, including being barred by Judiciary Law § 90 and the Court rules from seeking reinstatement for at least seven years.
Ms. Thompson submits her resignation subject to any application which could be made by the Grievance Committee for an order directing that she make restitution and that she reimburse the New York State Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). She acknowledges the continuing jurisdiction of the Court to make such an order. Ms. Thompson is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against her. She specifically waives the opportunity afforded her by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the preferred resignation complies with all pertinent Court rules, it is accepted, and effective immediately, Grace E Thompson is disbarred and her name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, H. Miller, Schmidt and Rivera, JJ., concur.
Ordered that the resignation of Grace E Thompson, admitted as Grace Patricia Thompson, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Grace E Thompson, admitted as Grace Patricia Thompson, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Grace E Thompson, admitted as Grace Patricia Thompson, shall promptly comply with this Court’s rules *155governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Grace E Thompson, admitted as Grace Patricia Thompson, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Grace E Thompson, admitted as Grace Patricia Thompson, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and she shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).